Counsel for the state have filed a motion for rehearing in which it is contended that while there is no specific proof that "choc beer" was an intoxicating liquor, its designation as "beer", together with the proof that it contained about five per cent of alcohol at the time it was examined and probably contained about two per cent of alcohol at the time it was manufactured, would characterize it as an intoxicating liquor. While there is some conflict in the decisions of this state upon the subject, the great weight of judicial declaration is to the effect that under an indictment charging the possession of intoxicating liquor, proof that the liquid was beer meets the legal requirement. See Words  Phrases, 2nd Series, Vol. 1, p. 417; Black on Intoxicating Liquors, Sec. 17, p. 18; Moreno v. State, 143 S.W. Rep. 157. In the case last mentioned, great research is displayed in both the majority and dissenting opinions. The conclusion in the majority opinion that the proof that the beverage was beer was sufficient is in harmony with, as stated before, the great weight of authority, and with its correctness we find no occasion to take issue. The authorities cited in Moreno's case, supra, and elsewhere, take note of the fact, however, that not all beer is intoxicating, and where the article in question is described by some qualifying word, then proof of its intoxicating character is demanded. From the majority opinion in Moreno's case, supra, we quote:
"It may therefore be said that beer is a liquor infused with malt and prepared by fermentation for use as a beverage. As a consequence, when 'beer' is called for at a place at which intoxicating drinks are sold, the bartender, having in view the primary meaning as well as the common use of the word, is justified in inferring, and must reasonably infer, that malted and fermented beer is wanted. If any other kind of beer is desired, it is expected that qualifying words will be used, such as spruce beer, root beer, small beer, ginger beer, and the like, thus attaching a remote and secondary meaning to the word 'beer' as descriptive of the particular beverages."
In the present instance, it was not "beer" that was possessed but "choc beer". In the indictment, the state charged and assumed the burden of proving that the article possessed was *Page 126 
intoxicating. This proof was not made by merely proving that it was "choc beer"; nor was it done by proof that at the time of its manufacture it contained two per cent of alcohol by volume. The statute upon which the prosecution is founded, namely, Art. 666, P. C. 1925, denounces the possession of intoxicating liquors for the purpose of sale. The accompanying paragraph of (Art. 667, P. C. 1925) of the same statute denounces the possession of "potable liquors containing in excess of one per cent of alcohol by volume." These statutes denounce different offenses. See Estell v. State, 91 Tex.Crim. Rep.. They were intended by the Legislature to meet the character of transaction now under consideration. If the state could not prove that the liquid was intoxicating, then it should have charged that the liquid possessed was "potable liquor containing in excess of one per cent of alcohol by volume." If the indictment had been so drawn the proof in the present case would have been sufficient. As the case stands before this court, the appellants were indicted for one offense, named and denounced in Art. 666 P. C., and the proof established of a different offense, namely, that denounced in Art. 667, P. C.
The motion for rehearing is overruled.
Overruled.